Mayes, C. J.,
delivered the opinion of the court.
Under the facts of this ease, Mr. Godblood has no' right to a judgment against appellants. What Godbold did amounted to a virtual appointment of the Keenes as his agents to make a sale of the cotton on which he had a landlord’s lien, and if they failed to carry out the trust thus reposed in them, and make due return of the proceeds, innocent .parties cannot he made to suffer on account thereof. Mr. Godbold testifies for himself, and is 'much to he commended for his frankness; but, taking his. own testimony, it conclusively shows that he is es-topped to deny' that the Keenes had authority to dispose of the cotton in question. Reversed and remanded.